Citation Nr: 0020898	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  97-10 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from March 1967 to 
February 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Denver Regional Office (RO) December 1996 rating decision 
which denied service connection for peripheral neuropathy.  
In March 1999, the case was remanded to the RO for additional 
development of the evidence.


FINDINGS OF FACT

1.  The veteran performed service in Vietnam; his military 
occupational specialty was fuel specialist.  

2.  On service separation medical examination in 1971, he 
reported occasional cramps and pain in his hands and feet, 
not requiring medical attention, but no pertinent findings 
were noted on clinical evaluation.  

3.  Peripheral neuropathy was not evident prior to his 
separation from service or for several years thereafter; it 
was initially found in 1995.

4.  Competent medical evidence shows that the veteran's 
current chronic peripheral neuropathy is not related to 
active service, any incident occurring therein, or symptoms 
reported during service.


CONCLUSION OF LAW

The veteran's peripheral neuropathy was neither incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  

If a veteran had wartime service in Vietnam, service 
connection may also be allowed on a presumptive basis for 
certain diseases associated with exposure to Agent Orange, 
including acute and subacute peripheral neuropathy, if the 
disease becomes manifest to a compensable degree within one 
year after the veteran's separation from service.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307(a), 
3.309(e) (1998).  See also McCartt v. Brown, 12 Vet. App. 164 
(1999).  For the purpose of 38 C.F.R. § 3.309(e), the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  Id., Note 2.

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records do not reveal any 
report or clinical findings indicative of peripheral 
neuropathy.  On service separation medical examination in 
January 1971, he reported a history of occasional cramps and 
pain in the arms and legs not requiring medical treatment; no 
pertinent clinical findings were noted on examination.  His 
service records indicate that he served in Vietnam from April 
1968 to April 1969; his military occupational specialty was 
fuel specialist.  

On VA medical examination in September 1989, the veteran 
indicated that he was exposed to Agent Orange during service 
in Vietnam (he reportedly handled the substance directly and, 
in addition, was stationed in recently sprayed areas), 
denying any other exposure to toxic chemicals (before, 
during, or after active service).  He believed that various 
symptoms and impairment that he exhibited were related to 
Agent Orange exposure.  On examination, possible exposure to 
toxic chemicals, without evidence of current or residual 
manifestations, was diagnosed.  

VA medical records from March 1982 to December 1996 document 
intermittent treatment for various symptoms and impairment 
including musculoskeletal, dermatologic, and neurological 
deficits involving the veteran's lower extremities.  In July 
1995, he reported a many years history of sharp and burning 
pain in the feet; on examination (in July 1995 and on several 
occasions thereafter), peripheral neuropathy of unknown 
etiology was diagnosed.  In June 1996, he reported a more 
than 20-year history of lower extremities neuropathy.  On 
other occasions during treatment, he suggested that he began 
to have symptoms and impairment of the feet in 1971.  

At a January 1999 Travel Board hearing, the veteran testified 
that he had symptoms including pain, numbness, and tingling 
in the feet since 1970 or 1971, believing that the onset of 
such symptoms was related to Agent Orange exposure in 
Vietnam.  While in Vietnam, he reportedly handled barrels 
containing Agent Orange, was involved in the pumping the 
substance, and had his feet "soaked" in it.  He indicated 
that he did not seek medical treatment for peripheral 
neuropathy-related symptoms and impairment in the service 
because he was not a complainer and did not feel that 
anything was seriously wrong with him; reportedly, he began 
to seek medical treatment (from private providers and VA) for 
his feet within a few years after service separation and had 
a VA Agent Orange medical examination in the 1970s (at which 
time he reportedly suggested there was a link between the 
symptoms and impairment of his feet and Agent Orange exposure 
in Vietnam).  

By April 1999 letter, the RO requested the veteran to 
identify and/or submit any clinical records which may be 
pertinent to his claim of service connection for peripheral 
neuropathy, but no reply to that letter has been received to 
date.  

VA medical records from February 1997 to December 1999 
document intermittent treatment for various symptoms and 
impairment including peripheral neuropathy.  In July 1999, a 
physician indicated that, in addition to peripheral 
neuropathy, the veteran also had diabetes mellitus and some 
pituitary disorders, noting that both diabetes mellitus and 
pituitary disorders may result in peripheral neuropathy.  

On VA medical examination in February 2000, including and 
documenting a review of the claims file, the veteran 
indicated that he had symptoms including pain, cramps, 
tingling, and diminished sensation involving the feet since 
the early 1970s, noting that he began to have such symptoms 
(primarily pain) after service in Vietnam (where he served as 
a fuel specialist, and where he was involved in the handling 
of Agent Orange); he indicated that he did not experience any 
pain or neuropathy immediately after Agent Orange exposure or 
when his feet were soaked in the substance.  On examination, 
peripheral neuropathy was diagnosed, but the onset thereof 
was described as "difficult to ascertain."  The examiner 
opined, after reviewing all available medical records in this 
case, that the veteran's peripheral neuropathy did not have 
its onset in active service, and that the "vague 
pains/symptoms" in service were unrelated to the current 
peripheral neuropathy; while the veteran claimed significant 
exposure to potentially toxic chemicals in service, the 
records did not document any acute symptoms at that time; the 
examiner indicated that acute peripheral neuropathy symptoms 
may be associated with exposure to toxic herbicides, but such 
symptoms resolve after cessation of exposure; the examiner 
stated that chronic peripheral neuropathy did not appear to 
be etiologically related to exposure to toxic herbicides, and 
he referenced a copy of a November 2, 1999 Federal Register 
notice indicating that peripheral neuropathy associated with 
herbicide exposure will manifest very soon after such 
exposure, that it resolves with time, and that there is no 
positive association between herbicide exposure and chronic 
peripheral neuropathy.  See 64 Fed. Reg. 59,238-40 (1999).

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the fair 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule has no application.  Id.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for peripheral neuropathy.  Although he 
suggested, repeatedly, that he experienced various symptoms 
and impairment involving his feet/lower extremities since 
Agent Orange exposure in Vietnam, peripheral neuropathy was 
not evident during active service or for many years 
thereafter; it was initially diagnosed during VA medical 
treatment in 1995.  The Board notes that the veteran's 
contention regarding in-service manifestation of pain/cramps 
in the feet is corroborated by his service medical records, 
documenting a report of occasional cramps and pain in the 
hands and feet on service separation medical examination.  
However, he was examined and his entire claims file reviewed 
by a VA physician in February 2000; that physician opined 
that the aforementioned symptoms documented in the service 
medical records did not constitute peripheral neuropathy and 
that the veteran's current chronic peripheral neuropathy was 
not related to active service or any incident occurring 
therein; although the veteran reported significant exposure 
to potentially toxic herbicides in service, acute 
(neuropathy) symptoms were not evident at that time.  

Thus, as there is no clinical evidence providing a clear 
diagnosis of acute or subacute peripheral neuropathy within 
one year after the veteran's service separation and his 
currently diagnosed chronic peripheral neuropathy is 
different from acute or subacute (transient) peripheral 
neuropathy (see February 2000 VA medical examination report 
and the Federal Register notice reported therein, and 
38 C.F.R. § 3.309(e), Note 2), service connection for the 
currently diagnosed chronic peripheral neuropathy may not be 
allowed on a presumptive basis (irrespective of whether he 
actually was or was not exposed to Agent Orange during active 
wartime service).  See McCartt, 12 Vet. App. at 167.

Service connection may also not be allowed for the veteran's 
current chronic peripheral neuropathy on a direct basis as 
the preponderance of the evidence is against the claim.  The 
veteran contends that his peripheral neuropathy developed as 
a result of exposure to Agent Orange and/or other chemicals 
during active service, repeatedly suggesting that 
neurological symptomatology such as numbness and tingling 
sensation involving his feet developed within a short period 
of time after service separation and continues to be present 
since that time.  However, as a lay person, the veteran is 
not competent to provide a medical diagnosis of peripheral 
neuropathy or establish etiological link between his current 
peripheral neuropathy and active service and/or exposure to 
various chemicals (including Agent Orange) therein.  See 
Grivois, 6 Vet. App. at 140, citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Although the records document post-service reports and 
treatment for various symptoms and impairment involving the 
veteran's feet since 1982, peripheral neuropathy was 
initially found in July 1995; the treating physicians never 
suggested that such disability was related to the veteran's 
active service or any incident occurring therein. 

The Board is mindful of the veteran's assertions that his 
peripheral neuropathy developed as a result of Agent Orange 
exposure during service.  However, to establish service 
connection, competent medical evidence providing a nexus 
between the current disability and service is required.  See 
Caluza, 7 Vet. App. 498.  While his testimony concerning in-
service and post-service manifestations cannot be ignored, as 
he is competent as a layman to describe the symptoms as he 
experienced them, see Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is not competent to make a medical diagnosis or to 
relate a medical findings to a specific cause.  See Grivois, 
6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 494.  
Thus, he is not competent to conclude, in clinical terms, 
that his current disability is etiologically related to 
symptomatology exhibited in service and/or any Agent Orange 
exposure therein.  Also, the evidence of record does not 
show, nor is it contended by or on behalf of the veteran, 
that his peripheral neuropathy is related to combat service; 
thus, 38 U.S.C.A. § 1154(b) is inapplicable to the facts in 
this case.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.  Such is not the case in this instance 
as the weight of the evidence is against the claim.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for peripheral neuropathy is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

